

RESTRICTED STOCK UNIT AWARD CERTIFICATE
FOR COMPANY EMPLOYEES

METABOLIX, INC. 2014 STOCK OPTION AND INCENTIVE PLAN


Pursuant to the Metabolix, Inc. 2014 Stock Option and Incentive Plan, as amended
through the date hereof (the “Plan”), Metabolix, Inc. (the “Company”) hereby
grants an award of the number of Restricted Stock Units specified in the
attached Notice of Grant (an “Award”) to the Grantee named in the Notice of
Grant. Each Restricted Stock Unit shall relate to one share of Common Stock, par
value $0.01per share (the “Stock”) of the Company (subject to appropriate
adjustment in the event of any stock split, stock dividend, combination or other
similar recapitalization with respect to the Stock) , subject to the terms and
conditions set forth herein and in the Plan.
1.
Defined Terms. Capitalized terms in this Certificate shall have the meaning
specified in the Plan, unless a different meaning is specified herein.

2.
Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee. Any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 3 of this Agreement,
(ii) shares of Stock have been issued to the Grantee in accordance with the
terms of this Agreement and (iii) there is an effective registration statement
registering any such shares of Stock under the Securities Act (or the Grantee
has obtained an opinion of counsel stating that registration under the
Securities Act is not required).

3.
Vesting of Restricted Stock Units. Subject to Paragraph 4 below, the
restrictions and conditions of Paragraph 2 of this Agreement shall lapse on the
vesting date or dates specified in the attached Notice of Grant so long as the
Grantee remains an employee of the Company on such Dates. If a series of vesting
dates is specified, then the restrictions and conditions in Paragraph 2 shall
lapse only with respect to the number of Restricted Stock Units specified as
vested on such date. The Administrator shall have the power and authority to
accelerate at any time the vesting of all or any Restricted Stock Units.

4.
Termination of Employment. If the Grantee’s employment terminates for any
reason, including without limitation termination by reason of death or
disability, then unless otherwise determined by the Administrator, all unvested
Restricted Stock Units shall terminate immediately and be of no further force
and effect.

5.
Issuance of Shares of Stock. Promptly following each vesting date, the Company
shall issue to the Grantee the number of shares of Stock equal to the aggregate
number of Restricted Stock Units that have vested pursuant to Paragraph 3 of
this Agreement on such date (subject to appropriate adjustment in the event of
any stock split, stock dividend, combination or other similar recapitalization
with respect to such Stock).

6.
Tax Withholding. Promptly following each vesting date, the Grantee shall pay to
the Company or make other arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such vesting. Unless the Grantee notifies the Company at least 30
days prior to the applicable vesting date of his or her intention to make such
payment or arrangement, the Company shall cause the required minimum tax
withholding obligation to be satisfied by withholding from shares of Stock to be
issued to the Grantee a number of shares of Stock with an aggregate Fair Market
Value that would satisfy the minimum withholding amount due.

7.
Section 409A of the Code. Anything in this Agreement to the contrary
notwithstanding, if at the time of the Grantee’s separation from service within
the meaning of Section 409A of the Code, the Company determines that Grantee is
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any shares of Stock that the Grantee becomes entitled
to under this Agreement on account of the Grantee’s separation from service
would be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such benefit shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Grantee’s separation from
service, or (B) the Grantee’s death; provided, further, that if the vesting of
any Restricted Stock Units shall continue as scheduled after the Grantee’s
separation from service, such unvested Restricted Stock Units shall also be
treated in the same manner such that any shares of Stock issuable upon the
vesting of such Restricted Stock Units shall not be issued until the date that
is the earlier of (C) six months and one day after the Grantee’s separation from
service, or (D) the Grantee’s death.

8.
No Obligation to Continue Employment. The Company is not obligated by or as a
result of this Agreement to continue the Grantee in employment and this
Agreement shall not interfere in any way with the right of the Company to
terminate the employment of the Grantee at any time.

9.
Integration. This Agreement constitutes the entire agreement between the parties
with respect to this Award and supersedes all prior agreements and discussions
between the parties concerning such subject matter.

10.
Data Privacy Consent. In order to administer this Award and to implement or
structure future equity grants, the Company, its subsidiaries and affiliates and
certain agents thereof (together, the “Relevant Companies”) may process any and
all personal or professional data, including but not limited to Social Security
or other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
this Agreement (the “Relevant Information”). By accepting this Award, the
Grantee (i) authorizes the Company to collect, process, register and transfer to
the Relevant Companies all Relevant Information; (ii) waives any privacy rights
the Grantee may have with respect to the Relevant Information; (iii) authorizes
the Relevant Companies to store and transmit such information in electronic
form; and (iv) authorizes the transfer of the Relevant Information to any
jurisdiction in which the Relevant Companies consider appropriate. The Grantee
shall have access to, and the right to change, the Relevant Information.
Relevant Information will only be used in accordance with applicable law.

11.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.





